 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 4   Tel.: (415) 616-0466
     Fax: (415) 398-2820
 5   Email: sfinestone@fhlawllp.com
     Email: jhayes@fhlawllp.com
 6   Email: rwitthans@fhlawllp.com
 7   Attorneys for Debtor,
     Evander Frank Kane
 8

 9                           UNITED STATES BANKRUPTCY COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN JOSE DIVISION

12    In re                                              Case No. 21-50028-SLJ
                                                         Chapter 7
13    EVANDER FRANK KANE,
                                                         STIPULATION REGARING
14                                                       CENTENNIAL BANK RULE 2004
      Debtor.
                                                         EXAMINATION
15

16

17            Debtor, Evander Kane (“Kane”) and Centennial Bank, N.A. (“Centennial” and together
18   with Kane the “Parties”), by and through their respective counsel of record, enter into the
19   following stipulation (the “Stipulation”) with respect to Centennial’s taking of Kane’s
20   examination pursuant to Bankruptcy Rule 2004.
21                                               RECITALS
22            Whereas, Kane filed this bankruptcy case on January 9, 2021;
23            Whereas, Centennial is a creditor in this bankruptcy case, with an asserted claim of
24   approximately $8,360,000;
25            Whereas, Centennial filed an ex parte application seeking an order for the examination of
26   Kane (the “2004 Application”) and the production of documents (ECF 40);
27            Whereas, Kane objected to the 2004 Application (ECF 45 and 46) on various grounds;
28
     STIP RE 2004 EXAMINATION                                                                          1

 Case: 21-50028         Doc# 58     Filed: 03/16/21    Entered: 03/16/21 22:48:14        Page 1 of 2
 1          Whereas, the Court enter an order requiring Kane and Centennial to meet and confer

 2   regarding the 2004 Application and Kane’s objection thereto, and the Parties have met and

 3   conferred regarding the 2004 Application; and,

 4          Whereas, Centennial asserts that it needs to take Kane’s examination to assist it in

 5   deciding how to proceed on the pending Motion to Convert filed by Zions Bancorporation (ECF

 6   33), and the Parties have agreed on a mechanism for Centennial to do so.

 7          Kane and Centennial stipulate as follows:

 8          1.      Centennial shall take an examination of Kane pursuant to Rule 2004 on a date to

 9   be agreed to by the Parties, but prior to the hearing on the Motion to Convert.

10          2.      The examination shall not exceed three hours in length.

11          3.      Kane will produce to Centennial the documents he previously produced to the

12   Chapter 7 Trustee and United States Trustee no later than 4 days prior to the examination.

13          4.      This Stipulation is without prejudice to Centennial applying for a further

14   examination of Kane and document production at a later date, or Kane objecting to such

15   application.

16          5.      The Parties request that the Court enter an order approving this Stipulation.

17    Dated March 16, 2021                       FINESTONE HAYES LLP
18
                                                 /s/ Stephen D. Finestone
19                                               Stephen D. Finestone
                                                 Attorneys for Debtor,
20                                               Evander Frank Kane
21
     DATED: March 16, 2021                        ANTHONY & PARTNERS, LLC
22

23
                                                 /s/ John A. Anthony
24                                               JOHN A. ANTHONY
                                                 Attorneys for creditor Centennial Bank, N.A.
25

26
27

28
     STIP RE 2004 EXAMINATION                                                                         2

 Case: 21-50028       Doc# 58      Filed: 03/16/21    Entered: 03/16/21 22:48:14        Page 2 of 2
